Title: From Thomas Jefferson to Thomas Paine, 15 January 1805
From: Jefferson, Thomas
To: Paine, Thomas


                  
                     Washington Jan. 15. 05. 
                  
                  Yours of the 1st. instant came to hand on the 7th. the present state of things in St. Domingo is certainly very interesting to the US. but to intermeddle in it requires great caution. so many interests are in opposition that it is difficult to move without shocking some of them. with what temper France will hear a proposition for a modified liberty in that island, is unknown, and especially from us, against whom the lawless conduct of our merchants has already excited such jealousies. with what temper the islanders will hear a suggestion of any modification of their freedom? with what temper our own citizens would see us become instrumental in establishing the final success of such an insurrection, it is difficult to say. our policy must be to follow events, to keep our lead-line ahead, sounding as we go, and to steer accordingly. the first step is to entitle ourselves to the innocent trade of St. Domingo, by obliging contraband of war to expose itself unarmed to it’s proper risk of interception & confiscation. thus bringing ourselves back to fair & honourable ground, we may be entitled to confidence from all parties, and may then do whatever humanity & friendly relations with all parties may dictate. but the mercantile interest renders it very difficult for us to get back to this ground. Accept my friendly salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               